                                                                              ckO o œ rlçgg 4 glg'rqcur
                                                                                      ATplNvlûki,VA
                                                                                              FIL/o

                                                                                      JUL -2 2212
                      IN TIIE UNITED STATESDISTRICT COURT                         JJL
                     FO R TH E W E STER N D ISTR ICT O F V IR GIN IA            BY:
                                                                                          .
                                                                                                    g
                                                                                              q         .
                                 R O A N O K E D IW SIO N                             D           c E

JA M ES P.RO BER TSO N ,JR .,                  ) CASE NO.7:18CV00507
                                               )
              Plaintiff,                       )
                                               ) MEM OG NDUM olqxlox
                                               )
JEFFERSON B.SESSIONS,c K ,                     ) By:JacksonL.Kiser
                                               ) SeniorUnitedStatesDistrictJudge
              D efendants.                     )
       PlaintiffJam es P.Robertson,Jr.,a federalinm ate proceeding pro K ,hasfiled this civil
                                                                          .




rights action,pursuantto Bivensv.Six U nknow n N am ed A l s.ofFed.Bureau ofN arcotics,403

U.S.388(1971). Heallegesthatprison oftkialsinterfered with hisabilityto pursueapetition
for a w rit of certiorari regarding the denial of his m otion to vacate, set aside or correct the

sentenceunder28U.S.C.j2255.Afterreview oftherecord,1concludethathiscomplaintmust
be summ arily dism issed,because he hasfailed to accomplish service on the defendants and his

allegationsfailto state aclaim upon which reliefcan begranted.



       In 2002,while underindictmentforbank robbery in the United StatesDistrictCotu'tfor

the M iddle District ofFlorida,Robertson entered into a plea agreement with the government.

United Statesv.Robertson,CaseNo.8:08-cr-240,2014 W L 12603511,at*1(M .D.Fla.2014)
(tmpublished). Thatagreementwaswithdrawn afterthe governmentdiscredited Robertson's
testimony atsentencingthathisco-defendanthad coerced him. Ltt. Sentencingwascontinued,
and R obertson obtained new counsel, w ho inform ed prosecutors that R obertson w anted to

cooperate w ith 1aw enforcem ent. ld. R obertson told agents that he had been present w ith

m em bers of a skinhead group w hen two hom eless m en were beaten to death in Septem ber of
1998. 1d.at#2.Prosecutorsdid notbelievehisinformation wascomplete ortruthfuland opened

an investigation thatled to Robertson'sbecom ing a suspectin them urders.Id.

       In M ay of2008,Robertson and aco-defendantwereindicted on two countsofmtlrderfor

thepurposeofm aintaining and increasingtheirpositionsin an entep riseengaged in racketeering

activity,inviolation oftheviolentcrimesin aid ofRacketeering (GSVICAR'')statute,18U.S.C.
j 1959(a). J#z. The co-defendantpleaded guilty and testified against Robertson. A jury
ultimately found Robedson guilty on both counts,and thecotu'tsentenced him to atenn oflife in

prison.ld.ThecourtofappealsrejectedhisdirectappealonNovember12,2013.UnitedStates
v.Robertson,736F,3d 1317(11th Cir.2013).
       Robertson filed llisfirstj2255 motion on August11,2014,arguing thatthe VICAR
statute is unconstitutional and thathis trialcounselprovided ineffective assistance in various

w ays. RobeMson,2014 NUL 12603511 at*2. On November25,2014,the districtcourtfound

both claimstobewithoutmerit,deniedreliefunderj2255,and declinedtoissueacertificateof
appealabilitytmder28U.S.C.j2253(c)(2).1d.at*6.Robertson filedatimely noticeofappeal,
and on April 20,2015,he filed an amended notice of appealand m otion for certificate of

appealability from the courtofappeals;the courtdenied his motion,dismissed the appeal,and

denied his m otion for reheadng > banc.in A ugust2015. See Robertson v.U nited States,N o.

14-15827(11th Cir.2015.
       Robertson then had 90 daysto file a petition fora writofcertiorariin the United States

Suprem e Court. On A ugust 15,2015,he w astransfen'
                                                  ed from the U nited States Penitentimy in

LeeCounty,Virginia(CIUSP Lee''),totheUnited StatesPenitentiaryin Coleman,Florida(GtUSP
Colemarp'l. He allegesthatGthislegalpaperswhich underFederalnzlesare keptin a separate
envelope in his cell did not accom pany him . H e alleges they w ere deliberately contiscated to


                                               2
block a petition for certiorarito the U.S.Supreme Court. Am.Compl.5, (ECF No.131.
lncoming m ail f'
                rom the courts was allegedly iiroutinely delayed by a week or 10 days after

receiptin theprison m ailroom ,''and stafffailed to deliversuch m ailto Robertson in person orto

keep a properlog. Id.at6.

       According to Robertson,hem anaged to tsle atimely certioraripetition,buton N ovem ber

12,2015,the Supreme Conrtrejected his filing as improperly formatted. The Cout'tgave
R obertson 60 days S%to m ake corrections such as reprinting prior orders in required Gpnm phlet'

fonnat.'' Id.at5. M aking these corrections çlwascomplicated by the factthatthe originals of

someofthosedocumentgsqwereinthefilewaylaidby theBOP,whileotherswereOrderswhich
theBOP neverforwarded to''Robertson.JIJ
                                      . OnJanuary27,2016,theCourtallegedlyrejected
                                           .




Robertson'scorrectedpetition asuntim ely. Theinmate'sprison unitm anager(tsubmitted aletter

explainingthatRobertson'slegalfilesnevergotfrom Virginiato Florida and asked theSupreme

Coul'tto granta m otion perm itting his application for a writto be served outof tim e,butthe

Supreme Court denied such motion.'' 1d. Robertson's ççwindow''to file a proper certiorari

petition closed on M arch 31,2016. 1d.

       ln October of2018,Robertson tiled this Bivens action,nnm ing then-Attorney General

JeffSessionsand num erousJolm Doesasdefendants. Hepaidthefullfiling costsand was,thus,

responsible f0raccomplishing service on thedefendants. In January 2019,a processsenrerfiled

affidavits (ECF Nos.10 and 111,claiming to have delivered a mlmmons and a copy ofthe
com plaint to M ichael Breckton, U SP W arden; and Charles B arnett, U SP Lee m ailroom staff

m ember- two individualsidentified asdefendantsonly in thetextofthecomplaint. Theprocess

serverreported thathehad leftone mlmm onsatBreckton'sUSP Leeofficeand had leftthe other

sum m ons on Bnrnett's car in the U SP parldng lot.


                                                3
       ThecourtthennotisedRobertsonthathiscomplaintincludedlmrelated,misjoinedclaims
and directed him to file atl nm ended complaint to take the place of the original complaint.

Robertson fled an nm ended com plaintin Febnzary of 2019 thatnarrow ed the scope of the case

to a claim thatprison officialsatUSP Lee and U SP Coleman deprived him ofhisrightto access

the courts. Robertson also identised asdefendantsthatR.S.Cheatham ,USP Colem an W arden'
                                                                                       ,

and John Doe,GGofficerin charge ofthe mailroom atUSP Coleman.'' IIL.at3. Because the
am ended complaintfailed to stateany claim againstSessionsorto identify the m any otherJohn

Doedefendants,Idism issed thesedefendantsfrom thelawsuit. The courtnotised Robertson by

orderdated M arch 15,2019,thatifhefailed to accomplish serviceofhisamended claim son the

defendantswithin 90 days,hisclaimsagainstthem wouldbe dismissed lmderRule4(m)ofthe
FederalRulesofCivilProcedure.'

                                              lI.

       Rule4(rn)setsa90-daytirn.
                               elirnitforserviceofafederalcivilcornplaint:
       Ifadefendantisnotserved within 90 daysafterthe com plaintisfled,the court--
       on m otion or on its own after notice to the plaintiff--m ust dism ifs the action
       withoutprejudice againstthatdefendantororderthatservice bemade within a
       specifed tim e. But if the plaintiff show s good cause for the failure,the court
       m u7stextend the tim eforserviceforan appropriateperiod.

Fed.R.Civ.P.4(m). The90-day period forRobertson to accomplish service ofthe nmended
com plainthas expired. The courtgave him ample notice that faillzre to serve the defendants

would resultin dism issalofhis claims againstthem in the nmended complaint. Robertson has

notreturned to courtsince thatnotice issued,norhashe offered any evidence to the courtthat

any ofthe defendants have been selwed with the am ended com plaint.l Robertson also has not

shown causeforfailing to serve the defendantswith thatdocllm entwithin 90 days afterhe filed

       j'
        1note thatthe attem pts atservice ofthe originalcomplainton Beckton and , asdocumented by
theprocessserver'saffidavits(ECF Nos.10 and 11),donotmeetthestatutoryrequirementsforpersonal
service.SeeFed.R.Civ.P.4(e);Va.CodeAnn.j8.01-296.
                                               4
it. Accordingly,IconcludethatRobertson'sclaim sagainstallthe defendantsrem aining in tllis

actionmustbedismissedwithoutprejudice,pttrsuanttoRule4(m).
       In any event,I also determ ine that Robertson's complaintfails to state any actionable

j 1983claim againstthedefendantshehasidentised. Thecourtmay summarilydismissacase
Stbroughtwithrespecttoprison conditions...by aprisonerconfinedin anyjail,prison,orother
correctionalfacility ifthe coul'tissatisfed thatthe action isfrivolous,m alicious,failsto state a

claim upon which relief can be granted.'' 42 U.S.C.j 1997e(c)(1). A complaintmustbe
dismissed ifitdoesnotallegeCçenough factsto state aclaim to reliefthatisplausibleon itsface.''

BellAtl.Corn.v.Twombly,550U.S.544,570 (2007).Section 1983permitsan aggrievedparty
to file a civilaction against a person for actions taken tm der color of state law thatviolated his

constimtionalrights.Cooperv.Sheehan,735F.3d 153,158(4th Cir.2013).
       Robertson's amended complaintdoes not describe any action that Breckton,Barnett,

Cheathnm ,or Jolm D oe has taken,personally,thatviolated Robertson'srights or harm ed M m in

any way.Robertson apparently seeksto holdthesçsupervisory officialsvicariously liableforthe

actions oftheirsubordinateswho allegedly m islaid Robertson's legalpaperwork ordelayed his

legalmail. Vicariousliability forsupervisory officials,also known asrespondeatsuperior,does

notapply in j1983cases,however. See,e.c.,Vinnedgev.Gibbs,550F.2d 926,928 (4th Cir.
1977)(fnding thatunderj 1983,Ctliability willonly 1iewhereitisaffirmatively shownthatihe
official chazged acted personally in the deprivation of the plaintiftl'sq rights'). M oreover,
Robertson has not stated facts supporting any reasonable inference that anyone intentionally

interfered with hislegalmaterialsorlegalmail. See Pink v.Lester,52 F.3d 73,75 (4th Cir.
1995)(finding thatnegligentactionswhich interfere with an inmate'slitigation effortsdo not




                                                5
supportactionableclaimstmderj1983thatdefendantdeprivedplaintiffofconstitutionalrightto
accessthecourts).
       Forthestated reasons,lam satisfied thatRobertson'sj 1983 complaintfailsto state a
claim upon which relief can be granted. A ccordingly, I w ill sum m mily dism iss this action

withoutprejudice.DismissalwithoutprejudiceleavesRobertson freetoretilehisclaim inanew
and separatelawsuitifhecan correctthe deficienciesdescribed in thisOpinion,subjectto any
applicable statute oflim itations.

       The Clerk is directed to send copies ofthis m emorandum opinion and accom panying

orderto plaintiff.

       ENTER:ThiJ / dayofJuly,2019.
                                             v'
                                             .
                                            ,
                                            -
                                            tt
                                             -                     t
                                                                   :
                                           Se iorUnited StatesDistrictJudge




                                                 6
